Filed 5/25/22 In re D.L. CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 In re D.L., a Person Coming Under
 the Juvenile Court Law.
                                                                 D079308
 THE PEOPLE,

           Plaintiff and Respondent,                             (Super. Ct. No. JCM239786)

           v.

 D.L.,

           Defendant and Appellant.


         APPEAL from a disposition order of the Superior Court of San Diego
County, Tilisha Martin, Judge. Reversed in part, affirmed in part, and
remanded with directions.
         Patrick Dudley, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Charles C. Ragland, Assistant Attorney General,
Christine Y. Friedman, and Eric A. Swenson, Deputy Attorneys General, for
Plaintiff and Respondent.
      This is an appeal from a disposition order in the juvenile court. D.L.
(the Minor) contends the court erred in calculating the maximum potential
custody for the instant case and the multiple prior adjudications the minor
has accumulated. The Attorney General correctly agrees and concedes the
case must be remanded to the juvenile court to correct the errors and to
consider recent statutory changes in the rules for calculation of maximum
custody in juvenile cases. We will accept the Attorney General’s concession
and remand.
                       PROCEDURAL BACKGROUND
      Following an adjudication hearing, the Minor was found to have
committed the following offenses as alleged in a petition filed under Welfare
and Institutions Code section 602: Count 1 minor in possession of a handgun

(Pen. Code,1 § 29610); Count 2 unlawful possession of a firearm (§ 29815);
Count 3 possession of a concealed firearm in a vehicle (§ 25400); Count 4
minor in possession of ammunition (§ 29650); Count 5 possession of a firearm
without a manufacturer’s number or other mark of identification (§ 23920).
      The court established the maximum custody period for the current
offenses would be two years. The maximum period selected for the
accumulated adjudications was set at 17 years.
      The disposition hearing did not address either the maximum custody
terms or the appropriate custody credits. The Minor filed a timely notice of
appeal. The Minor does not challenge the adjudication of his offenses or the
disposition; therefore, the facts of the underlying offenses are not relevant to
the resolution of this appeal. We will omit a statement of facts.
                                 DISCUSSION


1     All further statutory references are to the Penal Code unless otherwise
specified.
                                        2
      The parties agree the court miscalculated the term for the current
offense. Given that count 3 was stayed under section 654, the term should
only be 20 months. Further, recent legislation has changed the rules for
calculating the maximum aggregate custody term for multiple offenses.
      Senate Bill No. 92, effective May 14, 2021, amended Welfare and
Institutions Code section 726 on the calculation of terms. Among other
things, the statute now limits the term for juvenile confinement to not exceed
the middle term of imprisonment for the offense. (Welf. & Inst. Code, § 726,
subd. (d)(3).) The parties agree that the Minor should have the opportunity
to take any of the benefits of the statutory changes. The court can also
address the issue of the proper calculation of custody credits at that time. (In
re Edward B. (2017) 10 Cal.App.5th 1228, 1238.)
                                DISPOSITION
      The disposition order is reversed to the extent it incorporates the
maximum custody terms and custody credits, which were calculated at the
adjudication hearing. The case is remanded with directions to recalculate the




                                       3
maximum custody term and the appropriate custody credits and to amend
the order appropriately. In all other respects, the order is affirmed.




                                                                 HUFFMAN, J.

WE CONCUR:




McCONNELL, P. J.




AARON, J.




                                       4